--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTION VERSION


AMENDMENT NO. 2 TO
AMENDED & RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT


This AMENDMENT NO. 2 TO AMENDED & RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) with respect to the Amended & Restated Senior
Secured Revolving Credit Agreement, dated as of May 6, 2019 (as amended by the
Amendment No. 1 to Amended & Restated Senior Secured Revolving Credit Agreement,
dated as of April 9, 2020, and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and, as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), is made as of April 17,
2020, among SPECIAL VALUE CONTINUATION PARTNERS LLC, a Delaware limited
liability company (the “Borrower”), 36TH STREET CAPITAL PARTNERS HOLDINGS, LLC,
a Delaware limited liability company (the “Subsidiary Guarantor”), STIFEL BANK &
TRUST (the “New Extending Lender”) and ING CAPITAL LLC, as Administrative Agent
and Collateral Agent.  Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement (as amended hereby).
 
W I T N E S S E T H:


WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have made
certain loans and other extensions of credit to the Borrower;


WHEREAS, Stifel Bank & Trust, as a Non-Extending Lender under the Existing
Credit Agreement, has requested to become an Extending Lender under the Credit
Agreement; and


WHEREAS, in connection with the foregoing and pursuant to Section 9.02(b) of the
Existing Credit Agreement, the parties hereto have agreed to amend certain
provisions of the Existing Credit Agreement on the terms and subject to the
conditions contained in this Amendment.


NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


SECTION I          AMENDMENT TO EXISTING CREDIT AGREEMENT
 
Effective as of the Effective Date (as defined below), the Existing Credit
Agreement is hereby amended as follows:


1.1.          Schedule 1.01(b) to the Existing Credit Agreement is hereby
amended to read as provided on Schedule 1.01(b) attached hereto as Annex A.



SECTION II  MISCELLANEOUS
 
2.1.           Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date (such date, the “Effective Date”) on which each
of the following conditions precedent



--------------------------------------------------------------------------------

have been satisfied (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):
 
(a)        Documents. The Administrative Agent shall have received either (1) a
counterpart of this Amendment signed on behalf of each of the Borrower and the
New Extending Lender or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.
 
(b)        Fees and Expenses.  The Borrower shall have paid in full to the
Administrative Agent for the benefit of the New Extending Lender any extension
fee due in connection with this Amendment on the Effective Date.
 
(c)        Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent may reasonably request.
 
2.2.           Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
2.3.           Payment of Expenses.  The Borrower agrees to pay and reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel), in each case solely to the extent the
Borrower is otherwise required to do so pursuant to Section 9.03 of the Credit
Agreement.
 
2.4.            GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
2.5.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
2

--------------------------------------------------------------------------------

2.6.            Incorporation of Certain Provisions.  The provisions of Sections
9.01, 9.03, 9.07, 9.09, 9.12 and 9.13 of the Credit Agreement are hereby
incorporated by reference mutatis mutandis as if fully set forth herein.
 
2.7.           Effect of Amendment.  This Amendment is not intended by the
parties to be, and shall not be construed to be, a novation of the Existing
Credit Agreement, the Guarantee and Security Agreement or any other Loan
Document or an accord and satisfaction in regard thereto. Except as expressly
set forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Collateral Agent, the Borrower or the
Subsidiary Guarantor under the Existing Credit Agreement or any other Loan
Document, and, except as expressly set forth herein, shall not alter, modify,
amend or in any way affect any of the other terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Person to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions amended herein of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended by this Amendment and
each reference in any other Loan Document shall mean the Credit Agreement as
amended hereby. This Amendment shall constitute a Loan Document.
 
2.8.           Consent and Affirmation.  Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantor hereby to the extent applicable as of the Effective Date (a) consents
to this Amendment and the transactions contemplated hereby, (b) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (c) confirms its guarantee (solely in the case of
Subsidiary Guarantors) and affirms its obligations under the Loan Documents and
confirms its grant of a security interest in its assets as Collateral for the
Secured Obligations (as defined in the Guarantee and Security Agreement), and
(d) acknowledges and affirms that such guarantee and/or grant, as applicable, is
in full force and effect in respect of, and to secure, the Secured Obligations
(as defined in the Guarantee and Security Agreement).
 
2.9.           Release.  Each of the Borrower and the other Obligors hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Credit Agreement and the
other Loan Documents (and each other document entered into in connection
therewith) in connection with the subject matter of this Amendment, and (b) the
Administrative Agent, the Collateral Agent and each Lender has heretofore
properly performed and satisfied in a timely manner all of its obligations to
the Obligors and their Affiliates under the Credit Agreement and the other Loan
Documents (and each other document entered into in connection therewith) that
are required to have been performed on or prior to the date hereof in connection
with the subject


3

--------------------------------------------------------------------------------

matter of this Amendment.  Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each of the Borrower and the other Obligors (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Administrative
Agent, the Collateral Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof directly
arising out of, connected with or related to in connection with the subject
matter of this Amendment, or any act, event or transaction related or attendant
thereto, or the agreements of the Administrative Agent, the Collateral Agent or
any Lender contained herein.
 
[Signature pages follow]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
SPECIAL VALUE CONTINUATION PARTNERS LLC, as Borrower
         
By:
BlackRock TCP Capital Corp.
   
Its: Sole Member
           
By:
/s/ Howard Levkowitz    


Name: Howard Levkowitz
   


Title: Managing Director
           
36TH STREET CAPITAL PARTNERS HOLDINGS, LLC, as Subsidiary Guarantor
         
By:
Special Value Continuation Partners LLC
   
Its:  Sole Member
           
By:
BlackRock TCP Capital Corp.
   
Its:  Sole Member
           
By:
/s/ Howard Levkowitz    


Name: Howard Levkowitz
   


Title: Managing Director  



[Signature Page to the Amendment No. 2 to Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
ING CAPITAL LLC,
 
as Administrative Agent
         
By:
/s/ Patrick Frisch    


Name: Patrick Frisch
   


Title:   Managing Director
           
By:
/s/ Dominik Breuer    


Name: Dominik Breuer
   


Title: Director
 




[Signature Page to the Amendment No. 2 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



STIFEL BANK AND TRUST,
 
as a Lender
         
By:
/s/ Joseph L. Sooter, Jr  

 
Name:
Joseph L. Sooter, Jr
   
Title:
Senior Vice President
 



[Signature Page to the Amendment No. 2 to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A


See attached.



--------------------------------------------------------------------------------

Schedule 1.01(b)


Commitments1


Lender
 
Multicurrency
Commitment
Amount
   
Dollar
Commitment
Amount
   
Total
 

Extending Lenders

 
ING Capital LLC
 
$
67,700,000
   
$
0
   
$
67,700,000
 
State Street Bank and Trust Company
 
$
50,000,000
   
$
0
   
$
50,000,000
 
Sumitomo Mitsui Banking Corporation
 
$
50,000,000
   
$
0
   
$
50,000,000
 
Customers Bank
 
$
0
   
$
30,000,000
   
$
30,000,000
 
Bank of America
 
$
22,500,000
   
$
0
   
$
22,500,000
 
City National Bank
 
$
20,000,000
   
$
0
   
$
20,000,000
 
Stifel Bank & Trust
 
$
0
   
$
25,000,000
   
$
25,000,000
 
Sub-Total Extending Lenders
 
$
210,200,000
   
$
55,000,000
   
$
265,200,000
 

Non-Extending Lenders

 
Sub-Total Non-Extending Lenders
 
$
0
   
$
0
   
$
0
 
Total
 
$
210,200,000
   
$
55,000,000
   
$
265,200,000
 




--------------------------------------------------------------------------------

1 Immediately after giving effect to that certain Amendment No. 2 to Amended &
Restated Senior Secured Credit Agreement, dated as of April 17, 2020.





--------------------------------------------------------------------------------